Citation Nr: 0639248	
Decision Date: 12/18/06    Archive Date: 01/04/07

DOCKET NO.  05-03 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hemorrhoids.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1966 to August 1989.  This case is before the Board of 
Veterans' Appeals (Board) on appeal from a January 2004 
rating decision by the Waco, Texas Department of Veterans 
Affairs (VA) Regional Office (RO).  A hearing in this matter 
was held before a Decision Review Officer at the RO in 
October 2004.  A transcript of that hearing is of record.

The appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action on his part is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the 
instant claim.  

The record clearly shows that the veteran has hemorrhoids; 
such diagnosis is noted in VA treatment records.  In May 1969 
and November 1984 he was seen in service for rectal bleeding.  
While hemorrhoids were not then diagnosed, such symptoms in 
service suggest the veteran's current hemorrhoid disability 
might be related to rectal problems he had in service.  
Consequently, a VA examination to determine whether the 
current hemorrhoids are related to the service is necessary.

Accordingly, the case is REMANDED for the following:

1.  The RO should arrange for the veteran 
to be examined by a proctologist to 
determine the etiology of his current 
hemorrhoid disability, and specifically 
whether it is related to the rectal 
complaints/problems noted in service.  The 
veteran's claims file must be reviewed by 
the examiner in conjunction with the 
examination.  Upon review of the record 
and examination of the veteran, the 
examining physician should offer an 
opinion as to whether or not the veteran's 
current hemorrhoids are related to his 
service, and specifically the rectal 
complaints/problems noted therein.  The 
examiner must explain the rationale for 
the opinion.

2.  The RO should then readjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and afford the 
veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order, for further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

